Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 1 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 2 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 3 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 4 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 5 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 6 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 7 of 8
Case 05-11503-BFK   Doc 141    Filed 10/27/20 Entered 10/30/20 10:26:27   Desc Main
                              Document      Page 8 of 8
